Petition for writ of certio*568rari to the Circuit Court of Appeals for the Ninth Circuit granted, limited to the question of the application to this controversy of the Treaty of Commerce and Navigation of July 4, 1827, between the United States and the Kingdom of Sweden and Norway (8 Stat. 346). The motion of respondent, Ocean Transport Co., Ltd., to print additional parts of the record is denied.
Mr. John P. Hannon for petitioner.
Messrs. Lane Summers, F. T. Merritt, and W. H. Hayden for respondents.